


Exhibit 10.1

 

 

SECOND AMENDED AND RESTATED

 

SHAREHOLDERS’ AGREEMENT

 

by and among

 

CELANESE CORPORATION,

 

BLACKSTONE CAPITAL PARTNERS (CAYMAN) LTD. 1,

 

BLACKSTONE CAPITAL PARTNERS (CAYMAN) LTD. 2,

 

BLACKSTONE CAPITAL PARTNERS (CAYMAN) LTD. 3,

 

and

 

BA CAPITAL INVESTORS SIDECAR FUND, L.P.

 

Dated as of January 18, 2005

 

--------------------------------------------------------------------------------


Table of Contents

 

 

 

Page

Article I.

INTRODUCTORY MATTERS

1

 

1.1

Defined Terms

1

 

1.2

Construction

5

Article II

TRANSFERS

5

 

2.1

Limitations on Transfers

5

 

2.2

Transfers to BACI Affiliate Transferees

6

 

2.3

Right of First Refusal

7

 

2.4

Tag-Along Rights

8

 

2.5

Drag-Along Rights

9

 

2.6

Termination

11

Article III

CORPORATE GOVERNANCE MATTERS

11

 

3.1

Board of Directors

11

Article IV

COVENANTS

12

 

4.1

Books and Records, Access

12

 

4.2

Periodic Reporting

12

 

4.3

Confidentiality

13

 

4.4

Indemnification

13

 

4.5

Expenses and Fees

14

 

4.6

Use of Shareholders' Names

14

Article V

MISCELLANEOUS

14

 

5.1

Additional Securities Subject to Agreement

14

 

5.2

Recapitalization, Exchange, Etc

14

 

5.3

Termination

15

 

5.4

Notices

15

 

5.5

Further Assurances

16

 

5.6

Assignment

16

 

5.7

Amendment, Waiver

16

 

5.8

Third Parties

17

 

5.9

Governing Law

17

 

5.10

Jurisdiction

17

 

5.11

MUTUAL WAIVER OF JURY TRIAL

17

 

5.12

Specific Performance

17

 

5.13

Entire Agreement

17

 

5.14

Titles and Headings

18

 

5.15

Severability

18

 

5.16

Counterparts

18

 

5.17

Effectiveness

18

 

 

i

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT

SECOND AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT, dated as of January 18,
2005, by and among Celanese Corporation, a Delaware corporation (formerly known
as Blackstone Crystal Holdings Capital Partners (Cayman) IV Ltd.) (the
“Company”), Blackstone Capital Partners (Cayman) Ltd. 1 (“BCP 1”), Blackstone
Capital Partners (Cayman) Ltd. 2 (“BCP 2”), Blackstone Capital Partners (Cayman)
Ltd. 3 (“BCP 3” and, together with BCP 1 and BCP 2 and their respective
successors and Permitted Assigns (as hereinafter defined), the “Blackstone
Entities”), each an exempted company incorporated under the laws of the Cayman
Islands, and BA Capital Investors Sidecar Fund, L.P., a Cayman Islands limited
partnership (together with its successors and Permitted Assigns, “BACI”).  Each
of the Blackstone Entities and BACI and their respective successors and
Permitted Assigns are sometimes referred to individually as a “Shareholder” and
together as the “Shareholders.”

BACKGROUND:

WHEREAS, in connection with the consummation of the voluntary public takeover
offer by a subsidiary of the Company for all of the outstanding registered
ordinary shares of Celanese AG (the “Offer”), the Blackstone Entities and BACI
acquired ordinary shares, par value $0.01 per share, of the Company (the
“Ordinary Shares”);

WHEREAS, the Blackstone Entities and BACI entered into the Shareholders’
Agreement, dated as of April 6, 2004 (as subsequently amended and restated as of
November 1, 2004, the “Original Agreement”) to provide for certain matters
relating to their respective holdings of Ordinary Shares and the governance of
the Company;

WHEREAS, on November 3, 2004, the Company migrated from the Cayman Islands to
the State of Delaware, redomiciled itself as a Delaware corporation and changed
its name from “Blackstone Crystal Holdings Capital Partners (Cayman) IV Ltd.” to
“Celanese Corporation”;

WHEREAS, in connection with, and effective upon, the Initial Public Offering (as
defined in Section 1.1) of the Company, and in accordance with Section 6.7 of
the Original Agreement, the parties to the Original Agreement wish to amend and
restate the Original Agreement in its entirety in order to set forth certain
understandings regarding the governance of the Company and the relationship
among the Company and the Shareholders following consummation of the Initial
Public Offering;

NOW, THEREFORE, the parties agree as follows:


ARTICLE I.                   INTRODUCTORY MATTERS

11.1   Defined Terms.  In addition to the terms defined elsewhere herein, the
following terms have the following meanings when used herein with initial
capital letters:

“Affiliate” means, with respect to any Person, (i) any Person that directly or
indirectly controls, is controlled by or is under common control with, such
Person or (ii) any director, officer, member, partner (including limited
partners) or employee of

 

--------------------------------------------------------------------------------


 

such Person or any Person specified in clause (i) above; provided that officers,
directors or employees of the Company will be deemed not to be Affiliates of the
Shareholders for purposes hereof solely by reason of being officers, directors
or employees of the Company.

“Agreement” means this Second Amended and Restated Shareholders’ Agreement, as
the same may be amended, supplemented, restated or otherwise modified from time
to time in accordance with the terms hereof.

“Assumption Agreement” means a writing reasonably satisfactory in form and
substance to the Blackstone Entities whereby a BACI Affiliate Transferee becomes
a party to, and agrees to be bound to the same extent as its transferor, by the
terms of this Agreement.

“BACI” has the meaning set forth in the preamble.

“BACI Affiliate Transferee” has the meaning set forth in Section 2.2.

“BACI Permitted Assign Agreement” means an agreement reasonably satisfactory in
form and substance to the Blackstone Entities whereby such Transferee agrees
that it shall be bound by all of the provisions of this Agreement as if it were
BACI, but shall not be entitled to the benefits of Article III hereof.

“BCP 1” has the meaning set forth in the preamble.

“BCP 2” has the meaning set forth in the preamble.

“BCP 3” has the meaning set forth in the preamble.

“Blackstone Entities” has the meaning set forth in the preamble.

“Blackstone Intervening Entity” means BCP 1, BCP 2, BCP 3 and any other Person
created by Blackstone Capital Partners (Cayman) IV L.P., Blackstone Capital
Partners (Cayman) IV-A L.P., Blackstone Family Investment Partnership (Cayman)
IV-A L.P. or Blackstone Chemical Coinvest Partners Cayman L.P. (collectively,
the “Blackstone Funds”), but excluding the Blackstone Funds themselves, formed
for the purpose of making the investment, directly or indirectly, in the
Company.

“Blackstone Representative” means the Blackstone Entity designated from time to
time by all of the Blackstone Entities to serve as the representative of the
Blackstone Entities for certain purposes hereunder.

“Board” means the board of directors of the Company.

“Business Day” means a day other than a Saturday, Sunday, federal or New York
State holiday or other day on which commercial banks in New York City are
authorized or required by law to close.

 

2

--------------------------------------------------------------------------------


 

“Certificate of Incorporation” means the amended and restated certificate of
incorporation of the Company, as the same may be amended, supplemented, restated
or otherwise modified from time to time in accordance with the terms hereof.

“Company” has the meaning set forth in the preamble.

“Common Stock” means the shares of Series A common stock and Series B common
stock, par value $0.0001 per share, of the Company, and any other capital stock
of the Company into which such stock is reclassified or reconstituted and any
other common stock of the Company.

“Common Stock Equivalents” means any security or obligation which is by its
terms convertible, exchangeable or exercisable into or for shares of Common
Stock, whether at the time of issuance or upon the passage of time or the
occurrence of some future event.

“Director” means any member of the Board.

“Drag-Along Buyer” has the meaning set forth in Section 2.5(a).

“Drag-Along Notice” has the meaning set forth in Section 2.5(b).

“Drag-Along Shareholders” shall have the meaning as set forth in Section 2.5(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

“Initial Public Offering” means the closing of the first sale of shares of
Series A Common Stock of the Company to the public pursuant to an effective
registration statement (other than a registration statement on Form S-4 or S-8
or any similar or successor form) filed under the Securities Act.

“Initial Share Holding Period” has the meaning set forth in Section 2.1(a).

“Majority Shareholders” has the meaning set forth in Section 2.5(a).

“Offer” has the meaning set forth in the preamble.

“Offer Notice” has the meaning set forth in Section 2.3(a).

“Offer Period” has the meaning set forth in Section 2.3(a).

“Permitted Assigns” means (i) with respect to any Blackstone Entity, a
Transferee of shares of Common Stock of such Blackstone Entity that agrees to
become party to, and to be bound to the same extent as its transferor by the
terms of, this Agreement and (ii) with respect to BACI, a BACI Affiliate
Transferee or a Transferee of shares of

 

3

--------------------------------------------------------------------------------


 

Common Stock of BACI that executes and delivers to the Company and each
Blackstone Entity a BACI Permitted Assign Agreement.

“Person” means any individual, corporation, limited liability company,
partnership, trust, joint stock company, business trust, unincorporated
association, joint venture, governmental authority or other legal entity of any
nature whatsoever.

“Preferred Stock” means the shares of preferred stock, par value $0.01 per
share, of the Company and any other capital stock of the Company into which such
stock is designated, reclassified or reconstituted, and any other preferred
stock of the Company.

“Proposed Sale” has the meaning set forth in Section 2.4(a).

“Proposed Transferee” has the meaning set forth in Section 2.4(a).

“Public Offering” means a sale of common equity or equivalent securities of the
Company to the public pursuant to an effective registration statement (other
than a registration statement on Form S-4 or S-8 or any similar or successor
form) filed under the Securities Act.

“Registration Rights Agreement” means the Amended and Restated Registration
Rights Agreement dated as of the date hereof among the Company and the
Shareholders, as such agreement may be amended, supplemented or otherwise
modified from time to time.

“Related Persons” has the meaning set forth in Section 4.4.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as the same may be amended from time to
time.

“Shareholder” or “Shareholders” has the meaning set forth in the preamble.

“Tag-Along Notice” has the meaning set forth in Section 2.4(b).

“Tagging Shareholder” has the meaning set forth in Section 2.4(a).

“Tender Offer Closing” means the closing of the first acquisition of registered
ordinary shares of Celanese AG by BCP Crystal Acquisition GmbH & Co. KG pursuant
to its voluntary public takeover offer published February 2, 2004.

“Transfer” means a transfer, sale, assignment, pledge, hypothecation or other
disposition, whether directly or indirectly pursuant to the creation of a
derivative security, the grant of an option or other right, the imposition of a
restriction on disposition or voting or transfer by operation of law.  When used
as a verb, “Transfer” shall have the correlative meaning.  In addition,
“Transferred” and “Transferee” shall have the correlative meanings.

 

4

--------------------------------------------------------------------------------


 

1.2   Construction.  The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rule
of strict construction will be applied against any party.  Unless the context
otherwise requires:  (a) ”or” is disjunctive but not exclusive, (b) words in the
singular include the plural, and in the plural include the singular, and (c) the
words “hereof”, “herein”, and “hereunder” and words of similar import when used
in this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Section references are to this Agreement unless
otherwise specified.


ARTICLE II.                  TRANSFERS

2.1   Limitations on Transfer.  (a)  Without the prior written consent of the
Blackstone Representative, BACI may not Transfer any shares of Common Stock
prior to the six (6) month anniversary of the Initial Public Offering (or such
shorter period as the underwriters for such Initial Public Offering shall
require of either the Blackstone Entities or BACI) (the “Initial Share Holding
Period”) other than (1) to a BACI Affiliate Transferee in accordance with the
provisions of Section 2.2, (2) to one or more Blackstone Entities pursuant to
Section 2.3, (3) as a Tagging Shareholder pursuant to Section 2.4, (4) as a
Drag-Along Shareholder pursuant to Section 2.5 or (5) pursuant to the rights set
forth in the Registration Rights Agreement.  Without limiting BACI’s rights to
transfer to a BACI Affiliate Transferee pursuant to clause (1) of the preceding
sentence, in the event of any proposed Transfer by BACI of all of the shares of
Common Stock held by BACI to a Transferee that is an institutional investor of
national reputation and that executes a BACI Permitted Assign Agreement, which
proposed Transfer is subject to the rights set forth in Section 2.3 below, such
consent of the Blackstone Representative shall not be unreasonably withheld or
delayed.  After the Initial Share Holding Period, BACI may Transfer its shares
of Common Stock only in accordance with, and subject to the applicable
provisions of, this Article II or pursuant to the rights set forth in the
Registration Rights Agreement.  Any Transferee of BACI prior to the expiration
of the Initial Share Holding Period must qualify as a Permitted Assign of BACI.


(B)           IN THE EVENT OF ANY PURPORTED TRANSFER BY BACI OF ANY SHARES OF
COMMON STOCK IN VIOLATION OF THE PROVISIONS OF THIS AGREEMENT, SUCH PURPORTED
TRANSFER WILL BE VOID AND OF NO EFFECT AND THE COMPANY WILL NOT GIVE EFFECT TO
SUCH TRANSFER.


(C)           EACH CERTIFICATE REPRESENTING SHARES OF COMMON STOCK HELD BY ANY
SHAREHOLDER WILL BEAR A LEGEND SUBSTANTIALLY TO THE FOLLOWING EFFECT:

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A SHAREHOLDERS’
AGREEMENT AMONG CELANESE CORPORATION AND THE SHAREHOLDERS PARTY THERETO, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF CELANESE CORPORATION.  THE
SHAREHOLDERS’ AGREEMENT CONTAINS, AMONG OTHER THINGS, CERTAIN PROVISIONS
RELATING TO THE TRANSFER OF THE SHARES SUBJECT TO THE AGREEMENT.  NO TRANSFER,
SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE MAY, DIRECTLY OR INDIRECTLY, BE MADE EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF SUCH

 

5

--------------------------------------------------------------------------------


 

SHAREHOLDERS’ AGREEMENT.  THE HOLDER OF THIS CERTIFICATE, BY ACCEPTANCE OF THIS
CERTIFICATE, AGREES TO BE BOUND BY ALL OF THE PROVISIONS OF SUCH SHAREHOLDERS’
AGREEMENT.

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS THEY HAVE BEEN REGISTERED UNDER THAT ACT OR AN EXEMPTION FROM
REGISTRATION IS AVAILABLE.”

This legend will be removed by the Company, with respect to any certificate
representing shares of Common Stock, by the delivery of substitute certificates
without such legend in the event of (i) a Transfer permitted or not prohibited
by this Agreement and in which the Transferee is not required to, pursuant to
this Article II, enter into an Assumption Agreement or a BACI Permitted Assign
Agreement or (ii) the termination of this Agreement pursuant to the terms
hereof, provided, however, that the second paragraph of such legend will only be
removed if at such time it is no longer required for purposes of applicable
securities laws.


(D)           ANY TRANSFER BY A SHAREHOLDER PERMITTED UNDER THIS AGREEMENT SHALL
BE EFFECTIVE ONLY UPON RECEIPT BY THE COMPANY OF INFORMATION REASONABLY
SATISFACTORY TO IT, DEMONSTRATING THAT SUCH TRANSFER IS EXEMPT FROM OR NOT
SUBJECT TO THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT AND ANY OTHER
APPLICABLE SECURITIES LAWS (FOR SUCH PURPOSE, AN OPINION OF KIRKLAND & ELLIS
LLP, OR OTHER COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY, TO THAT EFFECT SHALL
CONSTITUTE SUCH REASONABLY SATISFACTORY INFORMATION), PROVIDED THAT NO SUCH
TRANSFER SHALL BE PERMITTED, EXCEPT AS PERMITTED UNDER THE REGISTRATION RIGHTS
AGREEMENT, IF SUCH TRANSFER WOULD REQUIRE THE COMPANY TO REGISTER A CLASS OF
EQUITY SECURITIES UNDER SECTION 12 OF THE EXCHANGE ACT UNDER CIRCUMSTANCES WHERE
THE COMPANY DOES NOT THEN HAVE SECURITIES OF ANY CLASS REGISTERED UNDER
SECTION 12 OF THE EXCHANGE ACT AND SUCH TRANSFER WOULD CAUSE SUCH REGISTRATION
TO BE REQUIRED.

2.2   Transfers to BACI Affiliate Transferees.  BACI may, at any time, Transfer
shares of Common Stock, subject to compliance with the other provisions of this
Agreement, to an Affiliate of Bank of America Corporation who duly executes and
delivers to the Company and each Blackstone Entity an Assumption Agreement (a
“BACI Affiliate Transferee”); provided, however, that in the event a transaction
or event is contemplated in which any BACI Affiliate Transferee to which shares
of Common Stock are Transferred will cease to qualify as a BACI Affiliate
Transferee, other than in connection with the bona fide sale or other
disposition by Bank of America Corporation, or any of its Affiliates, of a
business unit that includes such BACI Affiliate Transferee, such BACI Affiliate
Transferee to which shares of Common Stock are Transferred shall, and BACI shall
cause such BACI Affiliate Transferee to: (a) promptly notify the Company of the
pending occurrence of such transaction or event; and (b) prior to the time such
BACI Affiliate Transferee ceases to be a BACI Affiliate Transferee, Transfer
back to BA Capital Investors Sidecar Fund, L.P. (or to another BACI Affiliate
Transferee) any shares of Common Stock it owns and such Transferee will execute
and deliver an Assumption Agreement with respect thereto.

 

6

--------------------------------------------------------------------------------


 

2.3   Right of First Refusal.  (a)  If at any time prior to the expiration of
the Initial Share Holding Period, BACI proposes to Transfer, all or any portion
of the shares of Common Stock held by it (other than (i) to a BACI Affiliate
Transferee in accordance with Section 2.2, (ii) as a Tagging Shareholder
pursuant to Section 2.4, (iii) as a Drag-Along Shareholder pursuant to
Section 2.5 or (iv) pursuant to the rights set forth in the Registration Rights
Agreement) and BACI has received a bona fide arm’s length offer for the shares
of Common Stock subject to such Transfer, BACI shall deliver to the Blackstone
Representative a written notice (the “Offer Notice”) of such proposed
transaction, which shall identify the proposed Transferee and set forth the
proposed terms of such Transfer, including the number of shares of Common Stock
proposed to be Transferred and the purchase price therefor.  The Offer Notice
shall contain an irrevocable offer to sell to the Blackstone Entities the shares
of Common Stock proposed to be Transferred at a price equal or equivalent (as
determined in the manner set forth below) to the price contained in, and
otherwise on the same terms and conditions of, the Offer Notice.  The Blackstone
Entities shall have fifteen (15) Business Days from the date the Offer Notice is
received (the “Offer Period”) to determine whether one or more of such
Blackstone Entities, or one or more of their designees, shall exercise the right
to purchase all (but not less than all) of the shares of Common Stock subject to
the Offer Notice on the terms set forth in such Offer Notice, provided, however,
that if the proposed transaction includes any consideration other than cash,
then, at the sole option of any such Blackstone Entity or designee, the relevant
price shall be the equivalent cash price, determined (x) in the case of
consideration consisting of securities listed or quoted on a national securities
exchange or the Nasdaq National Market System, by the average daily closing
sales price, as reported by Bloomberg L.P. (or if not reported by Bloomberg
L.P., as reported by a reporting service of similar national reputation), of
such securities on their principal trading market for the ten consecutive
trading days preceding the date of receipt of the Offer Notice and (y) in the
case of any other non-cash consideration, by the Board, acting reasonably and in
good faith.  If a Blackstone Entity does not respond to the Offer Notice within
the Offer Period, then such Blackstone Entity will be deemed to have elected not
to exercise the right of first refusal specified in the Offer Notice.

If one or more of the Blackstone Entities and/or their respective designees
shall have agreed to purchase shares of Common Stock pursuant to this
Section 2.3, the applicable Blackstone Entities and/or their designees shall
consummate such purchase by delivering, against receipt of certificates or other
instruments representing the shares of Common Stock being purchased,
appropriately endorsed by BACI, the purchase price for such shares.  Such
closing date will be the later of (i) fifteen (15) Business Days after the
expiration of the Offer Period and (ii) five (5) Business Days after receipt of
all governmental consents and approvals, and the expiration of all governmental
waiting periods, required for such Transfer.  BACI shall give participating
Blackstone Entities and/or designees at least five (5) Business Days written
notice of the closing date.


(B)           IF NONE OF THE BLACKSTONE ENTITIES EXERCISES ITS RIGHT OF FIRST
REFUSAL UNDER SECTION 2.3(A), THEN BACI SHALL BE PERMITTED TO TRANSFER THE
SHARES OF COMMON STOCK SUBJECT TO THE OFFER NOTICE, NO LATER THAN SIXTY (60)
DAYS AFTER THE EXPIRATION OF THE OFFER PERIOD AT A PRICE NOT LESS THAN THE
PURCHASE PRICE PER SHARE SET FORTH IN THE OFFER NOTICE AND ON OTHER TERMS NOT
MATERIALLY LESS FAVORABLE TO BACI THAN THOSE TERMS SET FORTH IN THE OFFER
NOTICE.  IF BACI DOES NOT TRANSFER THE SHARES OF COMMON STOCK IN THE TIME PERIOD
PROVIDED FOR IN THIS SECTION 2.3(B),

 

7

--------------------------------------------------------------------------------


 


ANY TRANSFER BY BACI OF ANY SUCH SHARES AFTER SUCH PERIOD SHALL AGAIN BE SUBJECT
TO THIS SECTION 2.3.

2.4   Tag-Along Rights.  (a)  Until the expiration of the Initial Share Holding
Period, if any Blackstone Entity (a “Selling Shareholder”) proposes to Transfer
shares of Common Stock, which Transfer or series of related Transfers relates to
more than 5% of the then-outstanding shares of Common Stock (other than (i) to
an Affiliate that qualifies as a Permitted Assign or (ii) pursuant to the
exercise of rights set forth in Section 2.5 or in the Registration Rights
Agreement) (any such transaction, a “Proposed Sale”), then each of the other
Shareholders that is not a Blackstone Entity will have the right to require the
proposed Transferee (a “Proposed Transferee”) to purchase from any such other
Shareholder who exercises its rights pursuant to this Section 2.4 (a “Tagging
Shareholder”) up to the number of shares of Common Stock equal to the product
(rounded up to the nearest whole number) of (x) the quotient determined by
dividing (A) the aggregate number of shares of Common Stock owned by such
Tagging Shareholder by (B) the aggregate number of shares of Common Stock owned
by the Selling Shareholder(s), all Tagging Shareholders and any other Persons
exercising similar rights held by such Persons under similar agreements and
(y) the total number of shares of Common Stock proposed to be directly or
indirectly Transferred to the Proposed Transferee, at the same price per share
of Common Stock and upon the same terms and conditions (including, without
limitation, time of payment, form of consideration and adjustments to purchase
price) as the Selling Shareholder; provided, that in order to be entitled to
exercise its right to sell shares of Common Stock to the Proposed Transferee
pursuant to this Section 2.4, each Tagging Shareholder shall agree to make to
the Proposed Transferee the same representations, warranties, covenants,
indemnities and agreements as the Selling Shareholder agrees to make in
connection with the Proposed Sale and shall agree to the same conditions to the
Proposed Sale as the Selling Shareholder agrees (except that, in the case of
representations, warranties, conditions, covenants, indemnities and agreements
pertaining specifically to the Selling Shareholder, each Tagging Shareholder
shall make comparable representations, warranties, covenants, indemnities and
agreements and shall agree to comparable conditions, in each case to the extent
applicable and pertaining specifically to itself and only to itself); provided,
that all representations, warranties, covenants, indemnities and agreements
(other than those referred to in the immediately preceding exception) shall be
made by the Selling Shareholder and each Tagging Shareholder severally and not
jointly and that any liability to the Selling Shareholder and the Tagging
Shareholders thereunder shall be borne by each of them on a pro rata basis
determined according to the number of shares of Common Stock sold by each of
them.  Each Tagging Shareholder will be responsible for its proportionate share
of the costs of the Proposed Sale to the extent not paid or reimbursed by the
Company, the Proposed Transferee or another Person (other than the Selling
Shareholder).  The Selling Shareholder shall be entitled to estimate each
Tagging Shareholder’s proportionate share of such costs and to withhold such
amounts from payments to be made to such Tagging Shareholder at the time of
closing of such Proposed Sale; provided, that (1) such estimate shall not
preclude the Selling Shareholder from recovering additional amounts from any
Tagging Shareholder in respect of such Tagging Shareholder’s proportionate share
(based on the number of shares of Common Stock sold) of such costs and (2) the
Selling Shareholder shall promptly reimburse each Tagging Shareholder to the
extent actual amounts are ultimately less than the estimated amounts paid by
such Tagging Shareholder or any such amounts are paid by the Company, the
Proposed Transferee or another Person (other than the Selling Shareholder).

 

8

--------------------------------------------------------------------------------


 


(B)           THE SELLING SHAREHOLDER WILL GIVE NOTICE TO THE OTHER SHAREHOLDERS
OF EACH PROPOSED SALE PRIOR TO THE PROPOSED CLOSING DATE FOR SUCH PROPOSED
TRANSFER, SETTING FORTH THE NUMBER OF SHARES OF COMMON STOCK PROPOSED TO BE SO
TRANSFERRED, THE NAME AND ADDRESS OF THE PROPOSED TRANSFEREE, THE PROPOSED
AMOUNT AND FORM OF CONSIDERATION (AND IF SUCH CONSIDERATION CONSISTS IN PART OR
IN WHOLE OF PROPERTY OTHER THAN CASH, THE SELLING SHAREHOLDER WILL PROVIDE SUCH
INFORMATION, TO THE EXTENT REASONABLY AVAILABLE TO THE SELLING SHAREHOLDER,
RELATING TO SUCH NON-CASH CONSIDERATION AS THE TAGGING SHAREHOLDERS TOGETHER MAY
REASONABLY REQUEST IN ORDER TO EVALUATE SUCH NON-CASH CONSIDERATION) AND OTHER
TERMS AND CONDITIONS OF PAYMENT OFFERED BY THE PROPOSED TRANSFEREE.  THE SELLING
SHAREHOLDER WILL DELIVER OR CAUSE TO BE DELIVERED TO EACH TAGGING SHAREHOLDER
COPIES OF ALL TRANSACTION DOCUMENTS RELATING TO THE PROPOSED SALE PROMPTLY AS
THE SAME BECOME AVAILABLE.  THE TAG-ALONG RIGHTS PROVIDED BY THIS SECTION 2.4
MUST BE EXERCISED BY THE TAGGING SHAREHOLDERS WITHIN FIFTEEN (15) BUSINESS DAYS
FOLLOWING RECEIPT OF THE NOTICE REQUIRED TO BE DELIVERED BY THE SELLING
SHAREHOLDER PURSUANT TO THIS PARAGRAPH (B) BY DELIVERY OF A WRITTEN NOTICE TO
THE SELLING SHAREHOLDER INDICATING SUCH TAGGING SHAREHOLDER’S DESIRE TO EXERCISE
ITS RIGHTS AND SPECIFYING THE NUMBER OF SHARES OF COMMON STOCK IT DESIRES TO
SELL (THE “TAG-ALONG NOTICE”).


(C)           IF ANY TAGGING SHAREHOLDER EXERCISES ITS RIGHTS UNDER THIS
SECTION 2.4, THE CLOSING OF THE PURCHASE OF THE SHARES OF COMMON STOCK WITH
RESPECT TO WHICH SUCH RIGHTS HAVE BEEN EXERCISED WILL TAKE PLACE CONCURRENTLY
WITH THE CLOSING OF THE SALE OF THE SELLING SHAREHOLDER’S SHARES OF COMMON STOCK
TO THE PROPOSED TRANSFEREE.  THE SELLER SHAREHOLDER SHALL USE REASONABLE EFFORTS
TO OBTAIN THE AGREEMENT OF THE PROPOSED TRANSFEREE TO THE PARTICIPATION OF ALL
TAGGING SHAREHOLDERS IN ANY APPLICABLE TRANSFER, AND NO SELLING SHAREHOLDER
SHALL CONSUMMATE ANY TRANSFER TO WHICH THIS SECTION 2.4 APPLIES UNLESS THE
SHARES OF COMMON STOCK ENTITLED TO BE SOLD BY THE TAGGING SHAREHOLDERS PURSUANT
TO THIS SECTION 2.4 ARE PURCHASED BY THE PROPOSED TRANSFEREE (OR BY THE SELLING
SHAREHOLDER OR ITS DESIGNEE IN LIEU OF SUCH PROPOSED TRANSFEREE).


(D)           NOTWITHSTANDING ANYTHING CONTAINED IN THIS SECTION 2.4, THERE
SHALL BE NO LIABILITY ON THE PART OF THE SELLING SHAREHOLDER TO ANY TAGGING
SHAREHOLDER IF THE TRANSFER OF SUCH SELLING SHAREHOLDER’S SHARES OF COMMON STOCK
PURSUANT TO THIS SECTION 2.4 IS NOT CONSUMMATED FOR ANY REASON.  WHETHER TO
EFFECT A PROPOSED SALE OF SHARES OF COMMON STOCK, OR TO TERMINATE ANY SUCH
TRANSACTION PRIOR TO CONSUMMATION, IS IN THE SOLE AND ABSOLUTE DISCRETION OF
SUCH SELLING SHAREHOLDER.


(E)           NO BLACKSTONE ENTITY SHALL AVOID ITS OBLIGATIONS UNDER THIS
SECTION 2.4, OR PERMIT ANY OF ITS AFFILIATES TO TAKE ANY ACTION WHICH, IF TAKEN
BY SUCH BLACKSTONE ENTITY, WOULD BE SUCH AN AVOIDANCE OF ITS OBLIGATIONS, BY
TRANSFERRING TO A NON-AFFILIATE EQUITY INTERESTS IN ANY BLACKSTONE INTERVENING
ENTITY IN AN AMOUNT AND MANNER THAT, IF SUCH TRANSFER WERE OF SHARES OF COMMON
STOCK, WOULD REQUIRE SUCH ENTITY TO COMPLY WITH ITS OBLIGATIONS TO SHAREHOLDERS
PURSUANT TO THIS SECTION 2.4 WITHOUT MAKING APPROPRIATE ACCOMMODATION TO BACI,
BEARING IN MIND THE PROVISIONS OF THIS SECTION 2.4.

2.5   Drag-Along Rights.  (a)  Until the expiration of the Initial Share Holding
Period, if any Shareholder or Shareholders holding at least a majority of the
aggregate outstanding shares of Common Stock (collectively, the “Majority
Shareholders”) receive an offer from a Person other than an Affiliate of such
Shareholder or Shareholders (a “Drag-Along

 

9

--------------------------------------------------------------------------------


 

Buyer”) to purchase or otherwise acquire at least a majority of the aggregate
outstanding shares of Common Stock and the Majority Shareholders propose to
accept such offer, then each other Shareholder (collectively, the “Drag-Along
Shareholders”) shall, if requested by the Majority Shareholders in accordance
with this Section 2.5, Transfer to such Drag Along Buyer, subject to
Section 2.5(b), on the terms of the offer to be accepted by the Majority
Shareholders, including, without limitation, time of payment, form of
consideration and adjustments to purchase price, the number of shares of Common
Stock equal to the number of shares of Common Stock owned by it multiplied by
the percentage of the then-outstanding shares of Common Stock to which the
Drag-Along Buyer’s offer is applicable.  For purposes of clarification, this
Section 2.5 shall not apply to securities received by a Shareholder pursuant to
a transaction contemplated by Section 2.4 or a prior exercise of this Section
2.5.


(B)           THE MAJORITY SHAREHOLDERS WILL GIVE NOTICE (THE “DRAG-ALONG
NOTICE”) TO THE DRAG-ALONG SHAREHOLDERS OF ANY PROPOSED TRANSFER GIVING RISE TO
THE RIGHTS OF THE MAJORITY SHAREHOLDERS SET FORTH IN SECTION 2.5(A) NO LATER
THAN FIFTEEN (15) BUSINESS DAYS PRIOR TO THE PROPOSED CLOSING DATE FOR SUCH
PROPOSED TRANSFER.  THE DRAG-ALONG NOTICE WILL SET FORTH THE NUMBER OF SHARES OF
COMMON STOCK PROPOSED TO BE SO TRANSFERRED, THE NAME OF THE DRAG-ALONG BUYER,
THE PROPOSED AMOUNT AND FORM OF CONSIDERATION (AND IF SUCH CONSIDERATION
CONSISTS IN PART OR IN WHOLE OF PROPERTY OTHER THAN CASH, THE MAJORITY
SHAREHOLDERS WILL PROVIDE SUCH INFORMATION, TO THE EXTENT REASONABLY AVAILABLE
TO THE MAJORITY SHAREHOLDERS, RELATING TO SUCH NON-CASH CONSIDERATION AS THE
DRAG-ALONG SHAREHOLDERS TOGETHER MAY REASONABLY REQUEST IN ORDER TO EVALUATE
SUCH NON-CASH CONSIDERATION), THE NUMBER OF SHARES OF COMMON STOCK SOUGHT AND
THE OTHER TERMS AND CONDITIONS OF THE OFFER.  EACH DRAG-ALONG SHAREHOLDER SHALL
AGREE TO MAKE THE SAME REPRESENTATIONS, WARRANTIES, COVENANTS, INDEMNITIES AND
AGREEMENTS THAT THE MAJORITY SHAREHOLDERS AGREE TO MAKE (EXCEPT THAT, IN THE
CASE OF REPRESENTATIONS, WARRANTIES, CONDITIONS, COVENANTS, INDEMNITIES AND
AGREEMENTS PERTAINING SPECIFICALLY TO ANY OF THE MAJORITY SHAREHOLDERS, EACH
DRAG-ALONG SHAREHOLDER SHALL MAKE THE COMPARABLE REPRESENTATIONS, WARRANTIES,
COVENANTS, INDEMNITIES AND AGREEMENTS AND SHALL AGREE TO COMPARABLE CONDITIONS,
IN EACH CASE TO THE EXTENT APPLICABLE AND PERTAINING SPECIFICALLY TO ITSELF AND
ONLY TO ITSELF); PROVIDED, THAT ALL REPRESENTATIONS, WARRANTIES, COVENANTS,
INDEMNITIES AND AGREEMENTS (OTHER THAN THOSE REFERRED TO IN THE IMMEDIATELY
PRECEDING EXCEPTION) SHALL BE MADE BY EACH MAJORITY SHAREHOLDER AND EACH
DRAG-ALONG SHAREHOLDER SEVERALLY AND NOT JOINTLY AND THAT ANY LIABILITY OF THE
MAJORITY SHAREHOLDERS AND THE DRAG-ALONG SHAREHOLDERS THEREUNDER SHALL BE BORNE
BY EACH OF THEM ON A PRO RATA BASIS DETERMINED ACCORDING TO THE NUMBER OF SHARES
OF COMMON STOCK SOLD BY EACH OF THEM; AND PROVIDED, FURTHER, THAT IN NO EVENT
SHALL ANY SUCH INDEMNIFICATION OBLIGATION OF ANY DRAG-ALONG SHAREHOLDER IN
CONNECTION WITH SUCH TRANSACTION EXCEED SUCH DRAG-ALONG SHAREHOLDER’S PROCEEDS
OF SUCH TRANSACTION.  IN THE EVENT THAT ANY SUCH TRANSFER IS STRUCTURED AS A
MERGER, CONSOLIDATION OR SIMILAR BUSINESS COMBINATION, EACH DRAG-ALONG
SHAREHOLDER AGREES TO VOTE IN FAVOR OF THE TRANSACTION AND TO TAKE ALL ACTION TO
WAIVE ANY DISSENTERS, APPRAISAL OR OTHER SIMILAR RIGHTS.  EACH DRAG-ALONG
SHAREHOLDER WILL BE RESPONSIBLE FOR ITS PROPORTIONATE SHARE OF THE COSTS OF SUCH
TRANSFER (EXCEPT FOR ANY COSTS INCURRED SOLELY FOR THE BENEFIT OF INDIVIDUAL
SHAREHOLDERS, OTHER THAN REASONABLE ATTORNEYS’ FEES OF THE DRAG-ALONG
SHAREHOLDERS, WHICH SHALL BE INCLUDED IN THE COSTS OF SUCH TRANSFER) TO THE
EXTENT NOT PAID OR REIMBURSED BY THE COMPANY, THE DRAG-ALONG BUYER OR ANOTHER
PERSON (OTHER THAN THE MAJORITY SHAREHOLDERS).  THE MAJORITY SHAREHOLDERS SHALL
BE ENTITLED TO ESTIMATE EACH DRAG-ALONG SHAREHOLDER’S PROPORTIONATE SHARE OF
SUCH COSTS AND TO WITHHOLD SUCH AMOUNTS FROM PAYMENTS TO BE MADE TO SUCH
DRAG-ALONG SHAREHOLDER AT THE TIME OF CLOSING OF SUCH TRANSFER; PROVIDED, THAT
(I) SUCH ESTIMATE SHALL NOT

 

10

--------------------------------------------------------------------------------


 


PRECLUDE THE MAJORITY SHAREHOLDERS FROM RECOVERING ADDITIONAL AMOUNTS FROM ANY
DRAG-ALONG SHAREHOLDER IN RESPECT OF SUCH DRAG-ALONG SHAREHOLDER’S PROPORTIONATE
SHARE OF SUCH COSTS AND (II) THE MAJORITY SHAREHOLDERS SHALL REIMBURSE EACH
DRAG-ALONG SHAREHOLDER TO THE EXTENT ACTUAL AMOUNTS ARE ULTIMATELY LESS THAN THE
ESTIMATED AMOUNTS PAID BY SUCH DRAG-ALONG SHAREHOLDER OR ANY SUCH AMOUNTS ARE
PAID BY THE COMPANY, THE DRAG-ALONG BUYER OR ANOTHER PERSON (OTHER THAN THE
MAJORITY SHAREHOLDERS).

2.6   Termination.  Unless otherwise expressly provided for in this Article II,
all sections in this Article II shall terminate with respect to any Shareholder
upon the expiration of the Initial Share Holding Period.


ARTICLE III.                 CORPORATE GOVERNANCE MATTERS

3.1   Board of Directors.  (a)  For so long as the Blackstone Entities (or their
respective designated Affiliates) hold at least twenty-five percent (25%) in
voting power of all shares of the Company’s capital stock entitled to vote
generally in the election of Directors, the Blackstone Entities shall be
entitled, but not required, to nominate all nominees for election to the Board,
other than any Directors entitled to be designated by the holders of the
Preferred Stock pursuant to the Certificate of Incorporation.  Each of the
Blackstone Entities shall take all action necessary to effect such nominations
to the Board.  Any Director not so nominated by the Blackstone Entities pursuant
to this Section 3.1 shall be nominated in accordance with the Certificate of
Incorporation.  The termination of the rights of the Blackstone Entities under
this Section 3.1(a) shall in no way affect the rights of the Blackstone Entities
as holders of shares of Common Stock.


(B)           BA CAPITAL INVESTORS SIDECAR FUND, L.P., TOGETHER WITH ANY BACI
AFFILIATE TRANSFEREES, SHALL BE ENTITLED TO DESIGNATE ONE NON-VOTING OBSERVER
(THE “OBSERVER”) TO THE BOARD UNTIL SUCH TIME AS BA CAPITAL INVESTORS SIDECAR
FUND, L.P. AND ANY BACI AFFILIATE TRANSFEREES NO LONGER HOLD ANY SHARES OF
COMMON STOCK.  ANY SUCH OBSERVER SHALL BE ENTITLED TO RECEIVE ALL NOTICES AND
MATERIALS DISTRIBUTED TO DIRECTORS.  THE BOARD MAY RESTRICT THE OBSERVER’S
ATTENDANCE AS AN OBSERVER AT A MEETING OR DENY THE OBSERVER ANY NOTICES,
MATERIALS OR OTHER INFORMATION, IF THE BOARD DETERMINES IN GOOD FAITH THAT (I)
UPON ADVICE OF COUNSEL, SUCH ATTENDANCE OR DISTRIBUTION WOULD BE REASONABLY
LIKELY TO REMOVE ANY PRIVILEGE OF CONFIDENTIALITY FROM OTHERWISE ATTORNEY-CLIENT
PRIVILEGED STATEMENTS OR INFORMATION (IN WHICH CASE, THE OBSERVER’S ATTENDANCE
OR ACCESS SHALL BE RESTRICTED ONLY FOR SUCH PORTION OF THE MEETING OR
INFORMATION); PROVIDED, HOWEVER, THAT THE OBSERVER WOULD NOT BE EXCLUDED OR
DENIED SUCH INFORMATION IF THE OBSERVER AGREES TO BE BOUND BY CONFIDENTIALITY
OBLIGATIONS THAT, TO THE REASONABLE SATISFACTION OF THE BOARD’S COUNSEL, WOULD
PRESERVE SUCH PRIVILEGE, OR (II) UPON ADVICE OF COUNSEL, SUCH ATTENDANCE OR
DISTRIBUTION IS PROHIBITED BY APPLICABLE LAW.


(C)           EACH OF THE BLACKSTONE ENTITIES HEREBY AGREES TO TAKE SUCH ACTIONS
PROVIDED FOR UNDER THE TERMS OF THE SHARES OF COMMON STOCK HELD BY THEM, IN EACH
CASE TO ELECT THE NOMINEES REFERRED TO IN SECTION 3.1(A) TO THE BOARD.  IF,
FOLLOWING AN ELECTION TO THE BOARD PURSUANT TO THIS SECTION 3.1, ANY DIRECTOR
NOMINATED BY A BLACKSTONE ENTITY SHALL RESIGN OR BE REMOVED OR BE UNABLE TO
SERVE FOR ANY REASON PRIOR TO THE EXPIRATION OF HIS OR HER TERM AS A DIRECTOR,
THE BLACKSTONE ENTITIES MAY NOTIFY THE BOARD IN WRITING OF A REPLACEMENT NOMINEE
AND

 

11

--------------------------------------------------------------------------------


 


EACH OF THE BLACKSTONE ENTITIES HEREBY AGREE TO TAKE SUCH ACTIONS PROVIDED FOR
UNDER THE TERMS OF THE SHARES OF COMMON STOCK HELD BY THEM, IN EACH CASE TO
ELECT SUCH NOMINEE TO THE BOARD.


(D)           THE COMPANY SHALL TAKE ALL NECESSARY ACTIONS WITHIN ITS POWER TO
ENABLE BA CAPITAL INVESTORS SIDECAR FUND, L.P., TOGETHER WITH ANY BACI AFFILIATE
TRANSFEREES, TO DESIGNATE ONE NON-VOTING OBSERVER TO THE BOARD OF DIRECTORS, OR
COMPARABLE GOVERNING BODY, OF EACH SUBSIDIARY OF THE COMPANY (OTHER THAN, UNTIL
SUCH TIME THAT THE COMPANY FIRST OWNS 100% OF ALL THE OUTSTANDING REGISTERED
ORDINARY SHARES, WARRANTS, OPTIONS AND RIGHTS OR SECURITIES CONVERTIBLE INTO,
EXCHANGEABLE OR EXERCISABLE FOR ORDINARY SHARES OF CELANESE AG, SUCH COMPARABLE
GOVERNING BODIES OF CELANESE AG AND ITS SUBSIDIARIES), TO THE EXTENT BA CAPITAL
INVESTORS SIDECAR FUND, L.P., TOGETHER WITH ANY BACI AFFILIATE TRANSFEREES, IS
THEN ENTITLED TO DESIGNATE AN OBSERVER TO THE BOARD PURSUANT TO THIS SECTION
3.1.  FOR PURPOSES OF CLARIFICATION, FOR ANY ENTITY THAT HAS A TWO-TIER BOARD
STRUCTURE, THE COMPARABLE GOVERNING BODY SHALL BE THE SUPERVISORY BOARD OR
COMPARABLE BODY (AND NOT THE MANAGEMENT BOARD OR COMPARABLE BODY).


(E)           THE COMPANY WILL PAY ALL REASONABLE OUT-OF-POCKET EXPENSES
INCURRED BY THE DIRECTORS (AND, IF APPLICABLE, ANY OBSERVER DESIGNATED PURSUANT
TO SECTION 3.1) IN CONNECTION WITH THEIR PARTICIPATION IN MEETINGS OF THE BOARD
(AND COMMITTEES THEREOF), AS WELL AS SUCH EXPENSES OF THE MEMBERS OF THE BOARDS
OF DIRECTORS OR COMPARABLE GOVERNING BODIES (AND COMMITTEES THEREOF) OF THE
SUBSIDIARIES OF THE COMPANY.  EACH DIRECTOR, IN HIS OR HER CAPACITY AS SUCH,
SHALL BE ENTITLED TO THE SAME REIMBURSEMENT, INDEMNIFICATION AND INSURANCE AS
ANY OTHER DIRECTOR RECEIVES IN HIS OR HER CAPACITY AS SUCH.


ARTICLE IV.                 COVENANTS

4.1   Books and Records; Access.  The Company shall, and shall cause its
subsidiaries to, keep proper books, records and accounts, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Company and each of its subsidiaries in accordance with
generally accepted accounting principles.  The Company shall, and shall cause
its subsidiaries to, permit any Shareholder, at reasonable times and upon
reasonable prior notice to the Company, to review the books and records of the
Company or any of such subsidiaries and to discuss the affairs, finances and
condition of the Company or any of such subsidiaries with the officers of the
Company or any such subsidiary.

4.2   Periodic Reporting.  (a)  The Company shall deliver or cause to be
delivered to each Shareholder:

(I)            AS SOON AS AVAILABLE, BUT NOT LATER THAN NINETY (90) DAYS AFTER
THE END OF EACH FISCAL YEAR OF THE COMPANY, A COPY OF THE AUDITED CONSOLIDATED
BALANCE SHEET OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE END OF SUCH FISCAL
YEAR AND THE RELATED STATEMENTS OF OPERATIONS AND CASH FLOWS FOR SUCH FISCAL
YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
PREVIOUS YEAR, ALL IN REASONABLE DETAIL;

(II)           COMMENCING WITH THE FISCAL PERIOD ENDING AFTER SEPTEMBER 30,
2004, AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN FORTY FIVE (45) DAYS
AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR,
THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS SUBSIDIARIES,
AND THE RELATED STATEMENTS OF OPERATIONS AND

 

12

--------------------------------------------------------------------------------


 

CASH FLOWS FOR SUCH QUARTER AND FOR THE PERIOD COMMENCING ON THE FIRST DAY OF
THE FISCAL YEAR AND ENDING ON THE LAST DAY OF SUCH QUARTER;

(III)          TO THE EXTENT OTHERWISE PREPARED BY THE COMPANY, OPERATING AND
CAPITAL EXPENDITURE BUDGETS AND PERIODIC INFORMATION PACKAGES RELATING TO THE
OPERATIONS AND CASH FLOWS OF THE COMPANY AND ITS SUBSIDIARIES; AND

(IV)          ALL TAX INFORMATION (INCLUDING INFORMATION PREPARED IN ACCORDANCE
WITH UNITED STATES FEDERAL INCOME TAX PRINCIPLES) REGARDING THE COMPANY, ITS
SUBSIDIARIES AND ITS DIRECT AND INDIRECT OWNERS AS (A) IS NECESSARY FOR A
SHAREHOLDER TO (1) PREPARE ACCURATELY ALL TAX RETURNS (INCLUDING, BUT NOT
LIMITED TO, UNITED STATES FEDERAL INCOME TAX RETURNS) REQUIRED TO BE FILED BY
SUCH SHAREHOLDER WITH RESPECT TO ITS INVESTMENT IN THE COMPANY AND (2) COMPLY
WITH ANY TAX REPORTING REQUIREMENTS (INCLUDING, BUT NOT LIMITED TO, ANY TAX
REPORTING REQUIREMENTS IMPOSED BY UNITED STATES FEDERAL INCOME TAX LAWS) IMPOSED
AS A RESULT OF SUCH SHAREHOLDER’S OWNERSHIP OF AN EQUITY INTEREST IN THE COMPANY
OR (B) IS REASONABLY REQUESTED BY A SHAREHOLDER TO ENGAGE IN SUCH SHAREHOLDER’S
OWN TAX PLANNING WITH RESPECT TO ITS INVESTMENT IN THE COMPANY.


(B)           THE COMPANY SHALL DELIVER TO EACH BLACKSTONE ENTITY SUCH OTHER
REPORTS AND INFORMATION AS MAY BE REASONABLY REQUESTED BY SUCH BLACKSTONE
ENTITY.

4.3   Confidentiality.  Except as required by law or other legal proceeding or
regulatory process, each party hereto will, and will cause each of their
respective subsidiaries, Affiliates and representatives to, maintain in
confidence, any non-public or confidential proprietary information furnished to
them by or on behalf of any other party or its representatives in connection
with this Agreement or the transactions contemplated hereby.  All information
provided under this Agreement shall be deemed confidential; provided, however,
that information shall not be deemed confidential if (a) at the time of
disclosure, such information is generally available to and known by the public
(other than as a result of a disclosure directly by the recipient or any of its
representatives), (b) such information was available to the recipient on a
non-confidential basis from a source that is not and was not prohibited from
disclosing such information to the recipient by a contractual, legal or
fiduciary obligation or (c) such information is known to the recipient prior to
or independently of its relationship with the party providing such information.

4.4   Indemnification.  The Company shall indemnify and hold harmless, to the
full extent permitted by law, each of Blackstone LR Associates (Cayman) IV Ltd,
Blackstone Management Associates (Cayman) IV L.P., Blackstone Capital Partners
(Cayman) IV L.P., Blackstone Capital Partners (Cayman) IV-A L.P., Blackstone
Family Investment Partnership (Cayman) IV-A L.P., Blackstone Chemical Coinvest
Partners (Cayman) L.P., Blackstone Participation Partnership IV L.P., BCP 1, BCP
2 and BCP 3, BACI and each of their directors, officers, employees,
shareholders, general partners, limited partners, members, advisory directors,
managing directors and affiliates (other than the Company and its subsidiaries)
(and directors, officers, employees, shareholders, general partners, limited
partners, members, advisory directors, managing directors and controlling
persons thereof) (collectively, “Related Persons”), against any and all losses,
claims, damages or liabilities, joint or several, and expenses (including
without limitation, reasonable attorneys’ fees and any and all reasonable
expenses

 

13

--------------------------------------------------------------------------------


 

incurred investigating, preparing or defending against any litigation, commenced
or threatened, or any claim, and any and all amounts paid in any settlement of
any such claim or litigation) to which such Related Person may become subject,
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) or expenses arise out of or are based upon the
Offer or the other transactions contemplated thereby.  Such indemnification
obligation shall be in addition to any liability that the Company may otherwise
have to any other such Related Person.  The provisions of this Section 4.4 are
intended to be for the benefit of, and shall be enforceable by, each Related
Person and its respective successors, heirs and representatives.

4.5   Expenses and Fees.  The Company shall reimburse the Blackstone Entities
and their respective Affiliates for their respective reasonable out-of-pocket
fees and expenses incurred in connection with the Offer, subject to receipt of
documentation thereof reasonably acceptable to the Company.  The Company shall
reimburse BA Capital Investors Sidecar Fund, L.P. for its reasonable
out-of-pocket fees and expenses incurred in connection with its subscription for
Ordinary Shares acquired in connection with the consummation of the Offer
(including, without limitation, due diligence investigation, and the negotiation
of the commitment letter and agreements, in each case relating to such
subscription), subject to receipt of documentation thereof reasonably acceptable
to the Company.  The Company shall reimburse such fees and expenses concurrently
with the Tender Offer Closing to the extent such documentation has been received
by the Company at least two (2) Business Days prior to the date of the Tender
Offer Closing, and shall reimburse all other such fees and expenses as promptly
as practicable following receipt of such documentation.

4.6   Use of Shareholders’ Names.  Neither any Shareholder nor the Company shall
use the name of any Shareholder in connection with the business or affairs of
the Company, including for purposes of publicity, public relations, marketing or
fundraising, without obtaining the prior written consent of the Shareholder
whose name is proposed to be used, except (a) as required by law or other legal
proceeding or regulatory process or (b) for the listing of a Shareholder as a
beneficial owner of registered ordinary shares of Celanese AG and/or any other
entity for which public disclosure of such beneficial ownership is required or
advisable, subject, in the case of these clauses (a) and (b), to prior review
and comment by such Shareholder to the extent practicable under the
circumstances.


ARTICLE V.              MISCELLANEOUS

5.1   Additional Securities Subject to Agreement.  Each Shareholder agrees that
any capital stock of the Company which it hereafter acquires by means of a stock
split, stock dividend, distribution, exercise of options or warrants, additional
equity subscription, reorganization, redomiciliation or otherwise (other than
pursuant to a Public Offering) will be subject to the provisions of this
Agreement to the same extent as if held on the date hereof.  If any Shareholder
is issued any Common Stock Equivalents, the Shareholders agree to amend this
Agreement to the extent necessary to reflect such issuance in a manner
consistent with the terms and conditions hereof.

5.2   Recapitalization, Exchange, Etc.  The provisions of this Agreement shall
apply, to the full extent set forth herein with respect to the Common Stock and
Common Stock Equivalents, to any and all shares, Common Stock Equivalents or
other securities of the

 

14

--------------------------------------------------------------------------------


 

Company or any successor to the Company that may be issued in respect of, in
exchange for, or in substitution of the Common Stock or Common Stock
Equivalents.  If, and as often as, there are any changes in the Common Stock or
the Common Stock Equivalents, by way of any reclassifications or through merger,
consolidation, reorganization, recapitalization, redomiciliation or by any other
means occurring after the date of this Agreement, appropriate adjustment shall
be made to the provisions of this Agreement, as may be required, so that the
rights, privileges, duties and obligations hereunder shall continue with respect
to the Common Stock and Common Stock Equivalents as so changed.

5.3   Termination.  This Agreement shall terminate with respect to any
Shareholder, on the date of which such Shareholder ceases to hold any shares of
Common Stock, except that Sections 4.3 and 4.4 shall survive such termination.

5.4   Notices.  Any notice, request, instruction or other document to be given
hereunder by any party hereto to another party hereto shall be in writing, shall
be and shall be deemed given when (a) delivered personally, (b) five (5)
Business Days after being sent by certified or registered mail, postage prepaid,
return receipt requested, (c) one (1) Business Day after being sent by Federal
Express or other nationally recognized overnight courier, or (iv) if transmitted
by facsimile if confirmed within 24 hours thereafter a signed original sent in
the manner provided in clause (a), (b) or (c) to the parties at the following
addresses (or at such other address for a party as shall be specified by notice
from such party):

if to the Company:

 

Celanese Corporation

 

 

1601 West LBJ Freeway

 

 

Dallas, Texas 75234-6034

 

 

Attention:

Secretary

 

Fax:

(972) 332-9022

 

 

 

With a copy to:

 

 

 

 

Celanese Corporation

 

 

550 U.S. Highway 202/206

 

 

Bedminster, New Jersey 07921-1590

 

 

Attention:

Senior SEC Counsel

 

 Fax:

(908) 901-4808

 

 

 

if to any Blackstone Entity:

 

 

 

 

The Blackstone Group L.P.

 

 

345 Park Avenue

 

 

New York, New York 10154

 

 

Attention:

Chinh Chu

 

Fax:

(212) 583-5722

 

 

 

with a copy to:

 

 

15

--------------------------------------------------------------------------------


 

 

Simpson Thacher & Bartlett LLP

 

 

425 Lexington Avenue

 

 

New York, New York 10017

 

 

Attention:

William R. Dougherty, Esq.

 

Fax:

(212) 455-2502

 

 

 

if to BACI:

 

 

BA Capital Investors Sidecar Fund, L.P.

 

 

c/o Banc of America Capital Investors, L.P.

 

 

Banc of America Corporate Center

 

 

100 North Tryon Street, 25th Floor

 

 

Charlotte, NC 28255

 

 

Attention:

J. Travis Hain

 

Fax:

(704) 386-6432

 

 

 

with a copy to:

 

 

Kirkland & Ellis LLP

 

 

200 East Randolph Drive

 

 

Chicago, IL 60601

 

 

Attention:

Margaret A. Gibson

 

Fax:

(312) 861-2200

 

 

5.5   Further Assurances.  The parties hereto will sign such further documents,
cause such meetings to be held, resolutions passed, exercise their votes and do
and perform and cause to be done such further acts and things as may be
necessary in order to give full effect to this Agreement and every provision
hereof.

5.6   Assignment.  This Agreement will inure to the benefit of and be binding on
the parties hereto and their respective successors and Permitted Assigns. 
Except as specifically provided herein, this Agreement may not be assigned by
BACI without the express prior written consent of the Blackstone Representative,
and any attempted assignment, without such consents, will be null and void.  The
rights of any Blackstone Entity under this Agreement may be assigned by such
Blackstone Entity to any Transferee of Common Stock held by such Blackstone
Entity, provided such Transferee becomes a Permitted Assign.

5.7   Amendment; Waiver.  This Agreement may be amended, supplemented or
otherwise modified only by a written instrument executed by the Company and
Shareholders holding a majority of the shares of Common Stock subject to this
Agreement; provided that no such amendment, supplement or other modification
shall adversely affect the interests of any Shareholder hereunder
disproportionately to other Shareholders without the written consent of such
Shareholder; and provided, further, that no such amendment, supplement or
modification shall adversely affect BACI in any material respect without the
written consent of the holders of a majority of the shares of Common Stock held
by BACI.  No waiver by any party of any of the provisions hereof will be
effective unless explicitly set forth in writing and executed by the party so
waiving.  Except as provided in the preceding sentence, no action taken pursuant
to this

 

16

--------------------------------------------------------------------------------


 

Agreement, including without limitation, any investigation by or on behalf of
any party, will be deemed to constitute a waiver by the party taking such action
of compliance with any covenants or agreements contained herein.  The waiver by
any party hereto of a breach of any provision of this Agreement will not operate
or be construed as a waiver of any subsequent breach.

5.8   Third Parties.  Except as provided in Section 4.4, this Agreement does not
create any rights, claims or benefits inuring to any person that is not a party
hereto nor create or establish any third party beneficiary hereto.

5.9   Governing Law.  This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York.

5.10   Jurisdiction.  The courts of the State of New York in New York County and
the United States District Court for the Southern District of New York shall
have jurisdiction over the parties with respect to any dispute or controversy
between them arising under or in connection with this agreement and, by
execution and delivery of this agreement, each of the parties to this Agreement
submits to the exclusive jurisdiction of those courts, including but not limited
to the in personam and subject matter jurisdiction of those courts, waives any
objections to such jurisdiction on the grounds of venue or forum non conveniens,
the absence of in personam or subject matter jurisdiction and any similar
grounds, consents to service of process by mail (in accordance with the notice
provisions of this Agreement) or any other manner permitted by law, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement.

5.11   MUTUAL WAIVER OF JURY TRIAL.  THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHTS OR REMEDIES UNDER THIS AGREEMENT.

5.12   Specific Performance.  The Company and each Shareholder acknowledge and
agree that in the event of any breach of this Agreement by any of them, the
Shareholders and the Company would be irreparably harmed and could not be made
whole by monetary damages.  Each party accordingly agrees to waive the defense
in any action for specific performance that a remedy at law would be adequate
and that the parties, in addition to any other remedy to which they may be
entitled at law or in equity, shall be entitled to compel specific performance
of this Agreement.

5.13   Entire Agreement.  This Agreement, together with the Registration Rights
Agreement and sets forth the entire understanding of the parties hereto with
respect to the subject matter hereof.  There are no agreements, representations,
warranties, covenants or undertakings with respect to the subject matter hereof
and thereof other than those expressly set forth herein and therein.  This
Agreement, together with the Registration Rights Agreement, supersedes all other
prior agreements and understandings between the parties, with respect to such
subject matter.

 

17

--------------------------------------------------------------------------------


 

5.14   Titles and Headings.  The section headings contained in this Agreement
are for reference purposes only and will not affect the meaning or
interpretation of this Agreement.

5.15   Severability.  If one or more of the provisions, paragraphs, words,
clauses, phrases or sentences contained herein, or the application thereof in
any circumstances, is held invalid, illegal or unenforceable in any respect for
any reason, the validity, legality and enforceability of any such provision,
paragraph, word, clause, phrase or sentence in every other respect and of the
remaining provisions, paragraphs, words, clauses, phrases or sentences hereof
shall not be in any way impaired, it being intended that all rights, powers and
privileges of the parties hereto shall be enforceable to the fullest extent
permitted by law.

5.16   Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original and all of which
together will be deemed to be one and the same instrument.

5.17   Effectiveness.  This Agreement shall become effective upon the Initial
Public Offering and prior thereto shall be of no force or effect.  Until the
effectiveness of this Agreement, the Original Agreement shall remain in full
force and effect in accordance with its terms.  If the Initial Public Offering
shall not occur on or prior to February 15, 2005, this Agreement shall
automatically be of no force or effect and the Original Agreement shall continue
in full force and effect in accordance with its terms.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be executed on its behalf as of the date first written
above.

 

CELANESE CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ David N. Weidman

 

 

 

Name:

David N. Weidman

 

 

 

Title:

Chief Executive Officer and President

 

 

 

 

 

 

BLACKSTONE CAPITAL PARTNERS (CAYMAN) LTD. 1

 

 

 

 

 

 

 

By:

/s/ Chinh Chu

 

 

 

Name:

Chinh Chu

 

 

 

Title:

Authorized Person

 

 

 

 

 

 

BLACKSTONE CAPITAL PARTNERS (CAYMAN) LTD. 2

 

 

 

 

 

 

 

By:

/s/ Chinh Chu

 

 

 

Name:

Chinh Chu

 

 

 

Title:

Authorized Person

 

 

 

 

 

 

BLACKSTONE CAPITAL PARTNERS (CAYMAN) LTD. 3

 

 

 

 

 

 

 

By:

/s/ Chinh Chu

 

 

 

Name:

Chinh Chu

 

 

 

Title:

Authorized Person

 

19

--------------------------------------------------------------------------------


 

 

BA CAPITAL INVESTORS SIDECAR FUND, L.P.

 

 

 

 

 

By:

BA Capital Management Sidecar, L.P.

 

Its:

General Partner

 

 

 

 

 

By:

BACM I Sidecar GP Limited

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ J. Travis Hain

 

 

Name:

J. Travis Hain

 

 

Title:

Authorized Person

 

20

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
